Name: Commission Directive 87/310/EEC of 3 June 1987 adapting to technical progress Council Directive 76/890/EEC on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters
 Type: Directive
 Subject Matter: deterioration of the environment;  technology and technical regulations;  building and public works;  electronics and electrical engineering
 Date Published: 1987-06-16

 Avis juridique important|31987L0310Commission Directive 87/310/EEC of 3 June 1987 adapting to technical progress Council Directive 76/890/EEC on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters Official Journal L 155 , 16/06/1987 P. 0027 - 0028*****COMMISSION DIRECTIVE of 3 June 1987 adapting to technical progress Council Directive 76/890/EEC on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters (87/310/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/890/EEC of 4 November 1976 on the approximation of the laws of the Member States relating to the suppression of radio interference with regard to fluorescent lighting luminaires fitted with starters (1), as last amended by Directive 83/447/EEC (2), and in particular Article 7 thereof, Whereas in the light of experience gained and technical progress made in the field of radio interference CENELEC has drawn up a new standard updating the requirements contained in the technical Annex to Directive 76/890/EEC; Whereas in order to simplify the text of Directive 76/890/EEC the reference to CENELEC's new European standard EN 55015 should be included in the technical Annex; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in the Sector of Apparatus Producing Radio Interference, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 76/890/EEC is replaced by the Annex to this Directive. Article 2 The Member States shall by 31 December 1988 adopt and publish the provisions required to comply with this Directive and shall forthwith inform the Commission thereof. They shall apply these provisions as from the same date as regards the freedom to market and use the equipment provided for in Article 4 of Directive 76/890/EEC, and as from 31 December 1989 as regards the ban on marketing referred to in Article 2 thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 3 June 1987. For the Commission COCKFIELD Vice-President (1) OJ No L 336, 4. 12. 1976, p. 22. (2) OJ No L 247, 7. 9. 1983, p. 10. ANNEX 1.2 // 1. (1) // SCOPE // // These provisions relate to fluorescent lighting luminaires fitted with starters. // // The provisions of 2.2 et seq. shall apply to luminaires for residential areas. Unsuppressed luminaires shall be subject only to the labelling requirements of 2.1. // 2. // GENERAL REQUIREMENTS // 2.1. // Labelling of unsuppressed luminaires // // The words 'unsuppressed luminaire for use in non-residential areas' must be printed on the luminaire. These words shall be used until the Committee on adjustment to technical progress has settled on an alternative. // // Note: The definition of non-residential areas is a matter for the competent national authority. // 2.2. // Minimum values of insertion loss // // The minimum values of insertion loss shall be met by at least 80 % of series-produced luminaires with 80 % confidence. // // Methods of applications of the minimum values of insertion loss are shown in section 3. // 3. // REQUIREMENTS APPLICABLE TO RADIO INTERFERENCE // // Equippment covered in the scope of this Directive shall comply with the following standard: EUROPEAN STANDARD (drawn up by CENELEC, rue Brederode 2, boÃ ®te 5, 1000 Brussels) 1.2.3.4 // // // // // Number // Title // Edition // Date // // // // // EN 55015 // Limits and methods of measurement of radio interference characteristics of fluorescent lamps and luminaires // 1 // February 1987 // // // // (1) Point 1 of the Annex to Council Directive 76/890/EEC.